Title: To Alexander Hamilton from William Duer, 21 March 1792
From: Duer, William
To: Hamilton, Alexander


New york. March 21st 1792
My dear Friend
Your Letter of the 14th has been a Balm to my Soul, in the Midst of my affliction. The Advice you give, I had laid down as the previous Rule of my Conduct—and with Rigidity adhere it. Whatever may happen, you shall never blush to Call me your Friend. Of this no more!
This Letter will be presented to you by my Friend Mr. Vandenbenden, the Principal Support of the Flourishing Colony of Gallipolis—⟨–⟩ my dear Friend, at the Expense of my Fortune, unaided, and unprotected by the Government. Let me my dear Sir, Entreat all your Influence to call the attention of Government to this Valuable Settlement, which has introduced Arts, and the Cultivation of objects which will prove a Source of wealth to the western world; whilst it serves as a Medium to preserve under proper Encouragement, the Friendship of the Savage Tribes.
They are at present altogether Destitute of Protection; whilst Marietta an older Settlement—as well as that of Symmes, has Experienced Constantly the fostering Care of Government, as far as our military Force will admit of. I have assured this Gentleman, you had the Interest of that Settlement much at heart, and that as far as depended on you, you would use your Influence to Extend Protection to them.
God bless you & Yours!
W Duer.
 